DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response to communication filed on 07/02/2021. Claim(s) 1-20 are cancelled. Claim(s) 21-40 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 27-30, 32-33, 39-40 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tang et al. (US 10,409,642 B1). 
Tang teaches a device comprising: 
a processor; and (Tang; FIG. 1-10; Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; A processor.)  
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: (Tang; FIG. 1-10; Col. 2 Ln. 8-28, 29-41, 42-56, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; A memory storing programmable logic.) 
logic, executed by the processor, for executing a distributed counter to update a count associated with a respective metric, (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment contains a scaling service, that determines the scaling metric (distributed counter) based on a scaling policy that tracks the utilization of resources and associated levels. The monitoring and tracking of database, virtual machine and various network devices (instances) resources.)
logic, executed by the processor, for transmitting a first value of the count to one or more instances, the one or more instances executing respective distributed counters, (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 6 Ln. 46, Col. 6 Ln. 47 – Col. 8 Ln. 44; The embodiment(s) detail the transmission of a plurality of metrics associated with usage/utilization of network resources comparable to the stated claim limitation.) 
logic, executed by the processor, for receiving a second value of the count from the one or more instances, (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment contains a scaling service, that determines the scaling metric (distributed counter) based on a 
logic, executed by the processor, for updating, using the distributed counter, a metric associated with the one or more instances based on the second value, (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment(s) describes a process of collecting, monitoring and updating values associated with metric values.) 
logic, executed by the processor, for identifying that the metric has exceeded a threshold defined in a scaling policy, and (Tang; FIG. 1-10; Col. 2 Ln. 8-28, 42-56, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The reaching and exceeding of a threshold associated with a scaling policy.)
logic, executed by the processor, for executing a command in response to the metric exceeding the threshold. (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 7, Col. 3 Ln. 37-58, Col. 5 Ln. 31-57; The scaling service scales up, scale downs, adjust and allocate resource capacity connected to databases, virtual machines and various network devices (instances).

Re Claim 22, 30 & 33, Tang discloses the device of claim 21 the logic for executing a command in response to the metric exceeding the threshold comprising logic, executed by the processor, for executing a command selected from the group consisting of instantiating a new instance, (Tang; FIG. 1; Col. 3 Ln. 37-58; The scaling in, creating additional resources, and adding additional software containers.)

modifying one of the one or more instances. (Tang; FIG. 1; Col. 3 Ln. 37-58; The scaling up, scaling down, scaling in, scaling out of instances.)

Re Claim 23, Tang discloses the device of claim 21, the first value causing the respective distributed counter of the one or more instances to update a metric associated with the distributed counter executing on the device. (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment contains a scaling service, that determines the scaling metric (distributed counter) based on a scaling policy that tracks the utilization of resources and associated levels. The monitoring and tracking of database, virtual machine and various network devices (instances) resources.)

Re Claim 24, Tang discloses the device of claim 21, the logic for executing the command comprising transmitting an alert to a scaling component. (Tang; FIG. 1; Col. 1 Ln. 59 – Col. 4 Ln. 37; Executing login in regards to receiving an alert associated with the scaling component.) 

Re Claim 28, Tang discloses the system of claim 27, the scaling component further configured to pull the metric from the one or more instances. (Tang; FIG. 1; Col. 1 Ln. 58 – Col. 2 Ln. 56; The scaling service determines the metric associated with 

Re Claim 29, Tang discloses the system of claim 28, the scaling component further configured to retrieve the scaling policy stored locally on the scaling component and identify a threshold in the scaling policy. (Tang; FIG. 1-2; Col. 2 Ln. 8-28, 42-56, Col. 7 Ln. 11-27; The scaling service obtains the scaling policy; determining the thresholds and metrics associated with the scaling policy.)

Re Claim 32, Tang teaches a method comprising:
receiving, by one or more instances executing a network application, requests from a client device; (Tang; FIG. 1-10; Col. 7 Ln. 60 – Col. 8 Ln. 9; Customer submit requests to the resource services.)
updating, using distributed counters implemented by the one or more instances and stored locally by each of the one or more instances, (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment contains a scaling service, that determines the scaling metric (distributed counter) based on a scaling policy that tracks the utilization of resources and associated levels. The monitoring and tracking of database, virtual machine and various network devices (instances) resources.)
a metric associated with each of the one or more instances based on the requests; (Tang; FIG. 1-2; Col. 7 Ln. 60 – Col. 8 Ln. 9, 10-43, 44-58; The requests are 
identifying, by a master instance in the one or more instances, that the metric has exceeded a threshold defined in a scaling policy based on comparing the distributed counter to the scaling policy; (Tang; FIG. 1-10; Col. 2 Ln. 8-28, 42-56, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The reaching and exceeding of a threshold associated with a scaling policy.)
identifying, by the master instance, a command to execute in response to the metric exceeding the threshold; and (Tang; FIG. 1-10; Col. 3 Ln. 59 – Col. 4 Ln. 5, 6-37; An alarm notification, associated with the scaling service and scaling policy. The identifiable identifier, associated with the policy, triggered when a resource utilization rate exceeds a threshold.)
executing, by the master instance, the command to modify the one or more instances. (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 7, Col. 3 Ln. 37-58, Col. 5 Ln. 31-57; The scaling service scales up, scale downs, adjust and allocate resource capacity connected to databases, virtual machines and various network devices (instances).)

Re Claim 39, Tang discloses the method of claim 32, the identifying that the metric has exceeded a threshold defined in a scaling policy comprising pulling, by a scaling component, the metric from the one or more instances. (Tang; FIG. 1; Col. 1 Ln. 58 – Col. 2 Ln. 56; The scaling service determines the metric associated with metrics of the applications. The metrics are associated with virtual machines and databases in the application stack.)  

Re Claim 40, Tang discloses the method of claim 39, the identifying that the metric has exceeded a threshold defined in a scaling policy comprising retrieving, by the scaling component, the scaling policy stored locally on the scaling component and identifying a threshold in the scaling policy. (Tang; FIG. 1-2; Col. 2 Ln. 8-28, 42-56, Col. 7 Ln. 11-27; The scaling service obtains the scaling policy; determining the thresholds and metrics associated with the scaling policy.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,409,642 B1) and further in view of Singh et al. (US 2016/0162320 A1). 
Re Claim 25, Tang disclose the device of claim 23, yet does not explicitly suggest the executing the command comprising issuing the command from a master instance to an image management infrastructure component.  
However, in analogous art, Singh teaches the executing the command comprising issuing the command from a master instance to an image management infrastructure component. (Singh; FIG. 1-10; ¶ [0046], [0052]-[0053], [0069]; The embodiment(s) consist of containers, associated with security roles and priority. A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Singh to issue command to instances when thresholds are exceeded for the reasons of managing resources of container instances by prioritizing instances when resource thresholds are exceeded. (Singh ¶ [0046], [0052]-[0053], [0069])

Claim(s) 26, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,409,642 B1) and further in view of Folco et al. (US 2018/0020077 A1).
Re Claim 26, 31 & 34, Tang discloses the device of claim 21, the logic for updating a metric associated with one or more instances comprising: 
logic, executed by the processor, for performing an operation; (Tang; FIG. 1-4; Col. 1 Ln. 59 – Col. 2 Ln. 28; The processing an operation of an application of an application stack associated with virtual machines and a database.)
logic, executed by the processor, for updating a local counter corresponding to the metric; and (Tang; FIG. 1-10; Col. 1 Ln. 59 – Col. 2 Ln. 28, Col. 5 Ln. 31-57, Col. 38 Ln. 46-64, Col. 39 Ln. 52 – Col. 40 Ln. 20; The embodiment contains a scaling service, that determines the scaling metric (distributed counter) based on a scaling policy that tracks the utilization of resources and associated levels. The monitoring and tracking of database, virtual machine and various network devices (instances) resources.)
Tang does not explicitly suggest logic, executed by the processor, for sending a message to at least one other instance, the message causing the at least one other instance to update a distributed count value.  
However, in analogous art, Folco teaches logic, executed by the processor, for sending a message to at least one other instance, (Folco; FIG. 1-8; ¶ [0023]-[0029]; The embodiment(s) detail the sending of messages form one container instance to a second and distinct container instance.) 
the message causing the at least one other instance to update a distributed count value. (Folco; FIG. 1-8; ¶ [0028]; The sending of messages, is associated with determining if a threshold is reached based on gathered metrics (update a distributed count value).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Folco to send messages and update a count value for the reason of sending messages between contains and the updating of threshold metrics associated with the plurality of containers. (Folco Abstract & ¶ [0023]-[0029]) 

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,409,642 B1) and further in view of FU et al. (US 2017/0257432 A1).  
Re Claim 35, Tang discloses the device of claim 32, yet does not explicitly suggest further comprising periodically selecting a master instance from the one or more instances.
FU teaches further comprising periodically selecting a master instance from the one or more instances. (Fu; FIG. 1, 3-5, 9, 12; ¶ [0058], [0095]-[0098], [0182]-[0185], [0189]; The embodiment(s) detail the setting of ordered list, a hierarchy, and priority of nodes in a distributed node system. The setting of the ordered list and priority of nodes is compared to the claim limitation of signaling that the device is a master instance. The embodiment(s) are stored on storage medium, as execution code and executed by device processors.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of FU to order and priority nodes associated with service events for the reason of selecting nodes in a priority/round-robin scheme that processes distributed application events. (FU ¶ [0095]-[0098]) 

Re Claim 36, Tang-FU discloses the method of claim 35, the periodically selecting a master instance from the one or more instances performed using a selection algorithm selected from the group consisting of a fixed selection, round robin algorithm, probabilistic selection algorithm, or election periodic timer algorithm. (FU; FIG. 1, 3-5, 9, 12; ¶ [0098]; A round-robin approach for the selection of nodes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of FU to order and priority nodes associated with service events for the reason of selecting nodes in a priority/round-robin scheme that processes distributed application events. (FU ¶ [0095]-[0098]) 

Re Claim 37, Tang discloses the method of claim 35, the identifying that the metric has exceeded a threshold defined in a scaling policy comprising 
retrieving, by the master instance, the scaling policy stored locally on the master instance and identifying a threshold in the scaling policy. (Tang; FIG. 1; Col. 1 Ln. 58 – Col. 2 Ln. 56; The scaling service determines the metric associated with metrics of the applications. The metrics are associated with virtual machines and databases in the application stack.)

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,409,642), in view of FU et al. (US 2017/0257432) and further in view of Singh et al. (US 2016/0162320). 
Re Claim 38, Tang-FU discloses the method of claim 35, yet does not explicitly suggest the identifying a command to execute in response to the metric exceeding the threshold comprising issuing the command from the master instance to an image management infrastructure component.  
However, in analogous art, Singh teaches the identifying a command to execute in response to the metric exceeding the threshold comprising issuing the command from the master instance to an image management infrastructure component. (Singh; FIG. 1-10; ¶ [0046], [0052]-[0053], [0069]; The embodiment(s) consist of containers, associated with security roles and priority. A higher prioritized container (master instance) is granted seniority when the need of resources exceed a requirement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-FU in view of Singh to issue command to instances when thresholds are exceeded for the reasons of managing resources of container instances by prioritizing instances when resource thresholds are exceeded. (Singh ¶ [0046], [0052]-[0053], [0069])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457